Exhibit 10.35 Loan Agreement Party A: Zhucheng Ziyang Ceramic Co., Ltd. Party B: Zhucheng Dazhong Hospital 1. Type: Short term loan 2. LoanAmount: RMB 20,000,000 3. Loan period: 1 year. From October 29, 2010 to October 28, 2011. 4. Usage: Normal operations. 5. Interest rate:1% monthly. Collect interest once every six month. 6. Guarantee items: Pledged by property, plant and equipment 7. If Party B can’t pay back at the due date, the interest will be doubled until appeal lawsuit.’ Party A: Zhucheng Ziyang Ceramic Co., Ltd. Legal Represntative Signature: /s/ Lingbo Chi Party B: Zhucheng Dazhong Hospital Legal Represntative Signature: /s/ Peikai Zhao Oct.29, 2010 Loan Agreement Party A: Zhucheng Ziyang Ceramic Co., Ltd. Party B: Zhucheng Dazhong Hospital 8. Type: Short term loan 9. LoanAmount: RMB 20,000,000 Loan period: 1 year. From October 31, 2011 to November 30, 2012. Usage: Normal operations. Interest rate:1% monthly. Collect interest once every six month. Guarantee items: Pledged by property, plant and equipment If Party B can’t pay back at the due date, the interest will be doubled until appeal lawsuit. Party A: Zhucheng Ziyang Ceramic Co., Ltd. Legal Represntative Signature: /s/ Lingbo Chi Party B: Zhucheng Dazhong Hospital Legal Represntative Signature: /s/ Peikai Zhao Oct.31, 2011
